[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                             No. 11-10278                  SEP 02, 2011
                                                            JOHN LEY
                         Non-Argument Calendar                CLERK
                       ________________________

                D.C. Docket No. 5:09-cv-00384-WTH-KRS

DOUGLAS E. NALLS,
Sui Juris,
                                               Plaintiff-Appellant,


                                  versus

COLEMAN LOW FEDERAL INSTITUTION,
Unknown Correctional Officer, Unknown
Medical Officers, Warden and Administrative
Personnel, BUREAU OF PRISONS, UNKNOWN PARTIES,

                                               Defendants-Appellees.

                      ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                           (September 2, 2011)

Before BARKETT, MARCUS and BLACK, Circuit Judges.

PER CURIAM:
       Douglas E. Nalls, proceeding pro se, appeals the district court’s dismissal

without prejudice of his complaint alleging various constitutional violations

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971), as well as its earlier orders denying his requests for recusal,

transferring his case to another district, and denying his motions for summary

judgment and default judgment. We affirm.

       First, we find that the district court did not abuse its discretion in dismissing

as moot Nalls’ requests for recusal. Nalls sought recusal only as an alternative to

his primary request for reconsideration. When Judge Seitz granted him

reconsideration, she appropriately dismissed his request for recusal as moot, and

he did not formally renew this request. We briefly note that, even if not moot,

Nalls would not be entitled to relief because he failed to establish a sufficient basis

for recusal. See Christo v. Padgett, 223 F.3d 1324, 1333-34 (11th Cir. 2000).1

       Second, to the extent Nalls contests the district court’s sua sponte transfer

of his case from the Southern District of Florida to the Middle District of Florida,

we also determine that the district court did not abuse its discretion. As a general

matter, cases arising under federal law may be brought only in a district where:


       1
        To the extent Nalls raises a similar challenge against Judge Hodges, we find he has
waived this issue by failing to raise it before the district court. See Miller v. King, 449 F.3d
1149, 1150 n.1 (11th Cir. 2006).

                                                  2
(1) any defendant resides, if all defendants reside in the same state; (2) a

substantial part of the events giving rise to the claim took place, or (3) the

defendant may be found, if there is no district in which the action may otherwise

be brought. 28 U.S.C. § 1391(b). A district court may sua sponte transfer a civil

action to any other district where it might have been brought if doing so will be

convenient for the parties and witnesses and serve the interest of justice. See

28 U.S.C. § 1404(a); Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir.

2011); see also 28 U.S.C. § 1406(a) (directing a district court to dismiss or transfer

an action to an appropriate venue if it determines that the action was filed in the

wrong district). Before proceeding, the court should provide the parties with

notice and an opportunity to be heard. Tazoe, 631 F.3d at 1336.

      Here, when the district court transferred the case, the only remaining

defendants were unknown staff of the Coleman Federal Correctional Complex

(FCC Coleman), which is located in the Middle District of Florida. Nalls has

alleged that the relevant events occurred at Coleman and it appears that the

remaining defendants are located there. Nalls has failed to show a connection

between any defendant and the Southern District of Florida. As such, the

Southern District’s sua sponte review and transfer of venue was statutorily

appropriate. Nalls was given an opportunity to voice his objections to a transfer,

                                           3
which the district court considered and rejected. Moreover, the defendants, who

appeared through the government solely to contest their status as proper parties to

this case, did not waive venue. Accordingly, we hold that the district court did not

abuse its discretion in transferring venue to the Middle District of Florida.

      Finally, we affirm the district court’s dismissal of Nalls’ complaint without

prejudice because Nalls failed to timely serve process on the defendants and has

not offered good cause for this failure. “Service of process is a jurisdictional

requirement:” a court lacks personal jurisdiction over a party that has not been

served. Hemispherx Biopharma, Inc. v. Johannesburg Consol. Invs., 553 F.3d

1351, 1360 (11th Cir. 2008). To serve an officer or employee of the United States

sued in his individual capacity for acts occurring in connection with performance

of official duties, a party must serve both the United States and the officer or

employee by a proper method. See Fed. R. Civ. P. 4(i)(3), cross-referencing

Fed.R.Civ.P. 4(e). If service is not perfected within 120 days after the complaint

is filed, the district court–upon motion or sua sponte–must dismiss without

prejudice the action against the unserved party, or extend the time period upon a

showing of “good cause.” Fed.R.Civ.P. 4(m).

      Nalls first filed his complaint against the unknown defendants on January 2,

2008. On April 21, 2008, he filed a “Notice Identifying ‘Unknown Defendants”

                                          4
stating that some of the unknown defendants had been identified from discovered

records. The notice listed 18 corrections officers, medical staff, and administrative

personnel whom Nalls claimed were the unknown defendants. When the district

court entered its order of dismissal, more than two and half years had passed since

Nalls identified the unnamed defendants and nearly three years had passed since

he filed his complaint. In both the Southern District and Middle District, Nalls

resisted efforts from the district court to have him amend his complaint to name

the individual defendants and to serve process upon them. Nalls’ failure to serve

process in a timely fashion warranted dismissal pursuant to Fed. R. Civ. P. 4(m).

      Nalls nonetheless argues that dismissal was inappropriate because

identification of the defendants is not required in an action brought pursuant to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971). This Court has acknowledged that a plaintiff may bring claims against an

unnamed defendant under certain circumstances, such as when the plaintiff lacks

sufficient information about the defendant’s identity at the time of filing the

complaint but would be able to obtain such information through discovery. See

Dean v. Barber, 951 F.2d 1210, 1216 (11th Cir. 1992); see also Brown v. Sikes,

2112 F.3d 1205, 1209 n.4 (11th Cir. 2000) (noting that “[a]ppellate courts have

acknowledged the difficulties faced by a prisoner in identifying wrongdoers before

                                          5
filing a complaint”). However, neither this Court’s decisions nor Bivens support

Nalls’ claim that he may proceed indefinitely against unnamed defendants without

serving them or providing good cause for his failure to do so. See Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 390 n.2

(1971) (noting that the defendants had been served before the district court).

      By failing to properly or timely serve any of the remaining defendants, there

were no defendants over which the district court could exercise jurisdiction, which

not only rendered it inappropriate to grant any final judgment in Nalls’s favor, but

also required dismissal of his case. Accordingly, we affirm.

      AFFIRMED.




                                          6